Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143282                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  EDWARD MULARCZYK,                                                                                        Brian K. Zahra,
          Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 143282
                                                                    COA: 300784
                                                                    WCAC: 08-000052
  DAMICO CONTRACTING, INC., and
  SECURA INSURANCE COMPANY,
            Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 12, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2011                  _________________________________________
           t0919                                                               Clerk